DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Penny et al. (U.S. 2007/0210123) in view of Brozell et al. (WO 2014/179006).  Penny et al. teaches a blow-molded plastic container, shown in figure 1, comprising a main body portion defining an interior space (body 12 forms the bottle interior space; figure 1; paragraph [0024]), and a finish portion defining a mouth in fluid communication with the interior space (upper portion 14 having a spout 18 and a finish 20 is open and connected to the body 12; figures 1-2; paragraph [0024]), the finish portion having a substantially cylindrical circumferential wall of generally uniform thickness surrounding the mouth and a spout formed therein (figures 2-3 show the finish is cylindrical and surrounding the opening 42 with a spout 18).  A moil portion extending from the perimeter flange in a direction opposite the main body portion (moil 90 extends from the top portion away from the body 12; figure 5).  Removing the moil portion from the perimeter flange by cutting between the perimeter flange and the moil portion (moil 90 is severed from the spout 18 at the cutting plane 92; paragraph [0036]) to form a perimeter edge having a bevel angled between about 0 and about 10 degrees from the planar surface defined by the perimeter flange and the pair of tabs.
Penny et al. discloses the claimed invention except for the pair of tabs.  Brozell et al. teaches that it is known to provide a container with a pair of tabs (see figures 22, 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Penny et al. with a pair of tabs, as taught by Brozell et al., in order to make pouring easier and reducing the chances of spilling by making a lower profile spout that is less obtrusive, as well as reducing material costs and reducing the height of the container.
The steps regarding the method of making the container are considered process limitations within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 2, the tabs are arcuate in plan view (figure 5 of Brozell et al.).

Regarding claim 3, the tabs are spaced apart at least 10 degrees about the perimeter edge (as shown in figure 5 of Brozell et al., the tabs are spaced apart greater than 10 degrees).

Regarding claim 4, the step of removing the moil portion further comprises cutting a distance spaced from the perimeter flange in the direction opposite the main body portion to create a lip extending upwardly from the perimeter flange and the pair of tabs is a process limitation within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 5, the main body portion includes at least one rib, radiused portion, groove, or vacuum panel (rib shown at 32, and groove shown between elements 32 and 34).

Regarding claim 6, the modified container of Penny et al. discloses the claimed invention except for the thickness of the circumferential wall being between from about 0.005 to about 0.05 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Penny et al. with the thickness of the circumferential wall being between from about 0.005 to about 0.05 inches, in order to give the container sufficient strength, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 7, the circumferential wall has a diameter and the tabs extend radially inward between about 1% and about 50% of the diameter of the circumferential wall (as shown in figure 5 of Brozell et al.).
Regarding claim 9, the tabs have a height and are configured to funnel a flowable product toward the spout (page 1 lines 12-14 of Brozell et al.) even if the level of flowable product exceeds the height of the tabs.

Regarding claim 10, the circumferential wall comprises a fastener 48 configured to fasten a cap to the finish portion.

Regarding claim 11, Penny et al. teaches a blow-molded plastic container 10 comprising a main body portion defining an interior space (body 12Forms the bottle interior space; figure 1, paragraph [0024]) a finish portion defining a mouth in fluid communication with the interior space (upper portion 14 having a spout 18 and a finish 20 is open and connected to the body 12; figures 1-2, paragraph [0024]), the finish portion having a substantially cylindrical circumferential wall of generally uniform thickness surrounding the mouth (figures 2-3 show the finish is cylindrical and surrounding the opening 42 with a spout 18; see also figure 7), the circumferential wall having an upper edge (figure 2) with a perimeter flange, the perimeter flange and the pair of tabs (as modified below) together defining a continuous planar surface along the upper edge, and a lip extending upwardly from the perimeter flange (lip 56 extending from flange 52) and the pair of tabs in a direction away from the main body portion.
Penny et al. discloses the claimed invention except for the pair of tabs and lip.  Brozell et al. teaches that it is known to provide a container with a pair of tabs  and lip (see figures 22, 23; lip 451).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Penny et al. with a pair of tabs and lip, as taught by Brozell et al., in order to make pouring easier and reducing the chances of spilling by making a lower profile spout that is less obtrusive, as well as reducing material costs and reducing the height of the container.
	The steps regarding the method of making the container are considered process limitations within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 12, the limitation removing the moil portion comprises cutting between the lip and the moil portion along a plane to define a planar perimeter edge of the lip, is a process limitation within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 13, removing the moil portion comprises cutting between the lip and the moil portion to form the planar perimeter edge with a bevel (figure 7) angled between about 0 and about 10 degrees from the plane defined by the planar perimeter edge of the lip.  The modified container of Penny et al. discloses the claimed invention except for the bevel being angled between about 0 and about 10 degrees from the plane defined by the planar perimeter edge of the lip.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Penny et al. with the bevel being angled between about 0 and about 10 degrees from the plane defined by the planar perimeter edge of the lip, in order to give smooth mouth surface, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 14, the circumferential wall comprises a fastener 48 configured to fasten a cap to the finish portion.

Regarding claim 15, the lip is angled or arcuate relative to the perimeter flange (figure 2 of Brozell et al.).

Regarding claim 16, the main body portion includes at least one rib, radiused portion, groove, or vacuum panel (rib shown at 32, and groove shown between elements 32 and 34).

Regarding claim 17, the modified container of Penny et al. discloses the claimed invention except for the thickness of the circumferential wall being between from about 0.005 to about 0.05 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Penny et al. with the thickness of the circumferential wall being between from about 0.005 to about 0.05 inches, in order to give the container sufficient strength, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 18, the circumferential wall has a diameter and the tabs extend radially inward between about 1% and about 50% of the diameter of the circumferential wall (as shown in figure 5 of Brozell et al.).
Regarding claim 20, the tabs have a height and are configured to funnel a flowable product toward the spout (page 1 lines 12-14 of Brozell et al.) even if the level of flowable product exceeds the height of the tabs.

Regarding claim 21, Penny et al. teaches a hollow blow-molded article for making a blow-molded plastic container, comprising a main body portion defining an interior space (body 12 forms the bottle interior space; figures 1 and 4, paragraph [0024]), a finish portion defining a mouth in fluid communication with the interior space (upper portion 14 having a spout 18 and a finish 20 is open and connected to the body 12; figures 1-2, 4, paragraph [0024]), the finish portion having a substantially cylindrical circumferential wall of generally uniform thickness surrounding the mouth (figures 2-4 show the finish is cylindrical and surrounding the opening 42 with a spout 18), the circumferential wall having an upper edge with a perimeter flange (figure 2), and a moil portion extending from the perimeter flange in a direction opposite the main body portion, the moil portion being configured upon removal from the perimeter flange to create a lip extending upwardly from the perimeter flange and the pair of tabs in a direction away from the main body portion (moil 90 extends from the top portion away from the body 12; figures 4-5). 
Penny et al. discloses the claimed invention except for the pair of tabs and lip.  Brozell et al. teaches that it is known to provide a container with a pair of tabs  and lip (see figures 22, 23; lip 451).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Penny et al. with a pair of tabs and lip, as taught by Brozell et al., in order to make pouring easier and reducing the chances of spilling by making a lower profile spout that is less obtrusive, as well as reducing material costs and reducing the height of the container.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Penny et al. (U.S. 2007/0210123) in view of Brozell et al. (WO 2014/179006), as applied to claims 1 and 11 above, and further in view of Komatsu et al. (U.S. 2017/0144783).  The modified container of Penny et al. discloses the claimed invention except for the seal.  Komatsu et al. teaches that it is known to provide a container with a seal (see element 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Penny et al. with a seal, as taught by Komatsu et al., in order to seal the contents within the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the pouring spout of the neck.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736